Examiner’s Comments
1.	This office action is in response to the amendment received on 5/26/2022.
	Claims 1-18, 22 and 26 have been canceled by applicant.
	Claims 19-21, 23-25 and 27-28 are pending.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 5/27/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
However, it is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004. 
	Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. F1. 1972). 
	The examiner is not afforded the time to thoroughly review each reference, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 19-21, 23-24 and 27-28 are rejected under 35 U.S.C. 102(b) as being anticipated by Smith et al. (US 2007/0027469) hereinafter (“Smith”).
With regard to claim 21, Smith discloses a surgical instrument (1000), comprising: a housing (1200), comprising: a motor (an electric motor Par 0033) configured to output a rotary motion; and a power source (undesignated) configured to supply power to said motor (electric motor); an elongate shaft (1110) extending from said housing (1200) and defining a longitudinal axis, wherein said elongate shaft comprises: an articulation joint (1050) defining an articulation axis that is transverse to said longitudinal axis; a first lateral buckling support (1066) positioned on a first side of said articulation joint; and a second lateral buckling support (1066 figs.50, 51 & 53) positioned on a second side of said articulation joint (1050) opposite said first side; an end effector (1020, 1030 fig.39) comprising a first jaw and a second jaw, wherein said end effector is articulatable relative to said elongate shaft  (1110) about said articulation axis (fig. 66); a firing member (102 fig.58) comprising a first cam member (1065) configured to engage said first jaw and a second cam member (1063) configured to engage said second jaw during a firing stroke; and a laminate firing actuator (1062) connected to said firing member (102), wherein said laminate firing actuator (1062) is configured to actuate in response to said rotary motion of said motor (electric motor), wherein said laminate firing actuator (1062) extends through said articulation joint (1050 fig.50), wherein said laminate firing actuator extends intermediate said first lateral buckling support and said second lateral buckling support (as seen in figs.50 & 51), and wherein said first lateral buckling support and said second lateral buckling support (1066) engage said laminate firing actuator (1062) when said end effector (1020, 1030) is articulated about said articulation joint (1050) and wherein said first lateral buckling support and said second lateral buckling support (1066) provide greater lateral support to said laminate firing actuator (1062) when said end effector is articulated than when said end effector (1020,1030) is not articulated. (By placing the hammocks 1066 therebetween, any possibility of impermissible bending of the knife blades 1062 is prevented. FIG. 51 is provided to show the extreme bending extent of the hammocks 1066 and the blades 1062 therebetween in a test bed made for such a purpose. Par 0198).
 With regard to claim 19, Smith discloses the surgical instrument, further comprising an attachment interface (see fig. 64) between said laminate firing actuator (1062) and said firing member (102), wherein a first overall lateral thickness of said laminate firing actuator (1062) differs from a second overall lateral thickness of said firing member (102) at said attachment interface (as seen in figs. 63 &64).  
With regard to claim 20, Smith discloses the surgical instrument (1000), wherein the first overall lateral thickness of said laminate firing actuator (1062) is smaller than the second overall lateral thickness of said firing member (102) at said attachment interface (as seen in figs. 64 & 65).  
With regard to claim 25, Smith discloses a surgical instrument (1000), comprising: a housing (1200), comprising: a motor (an electric motor Par 0033) configured to output a rotary motion; and a power source (undesignated) configured to supply power to said motor (electric motor); an elongate shaft (1110) extending from said housing (1200) and defining a longitudinal axis, wherein said elongate shaft comprises: an articulation joint (1050) defining an articulation axis that is transverse to said longitudinal axis; a first lateral buckling support (1066) positioned on a first side of said articulation joint; and a second lateral buckling support (1066 figs.50, 51 & 53) positioned on a second side of said articulation joint (1050) opposite said first side; an end effector (1020, 1030 fig.39) comprising a first jaw and a second jaw, wherein said end effector is articulatable relative to said elongate shaft  (1110) about said articulation axis (fig. 66); a firing member (102 fig.58) comprising a first cam member (1065) configured to engage said first jaw and a second cam member (1063) configured to engage said second jaw during a firing stroke; and a laminate firing actuator (1062) connected to said firing member (102), wherein said laminate firing actuator (1062) is configured to actuate in response to said rotary motion of said motor (electric motor), wherein said laminate firing actuator (1062) extends through said articulation joint (1050 fig.50), wherein said laminate firing actuator extends intermediate said first lateral buckling support and said second lateral buckling support (as seen in figs.50 & 51), and wherein said first lateral buckling support and said second lateral buckling support (1066) engage said laminate firing actuator (1062) when said end effector (1020, 1030) is articulated about said articulation joint (1050) and wherein said first lateral buckling support and said second lateral buckling support (1066) provide greater lateral support to said laminate firing actuator (1062) when said end effector is articulated than when said end effector (1020,1030) is not articulated. (By placing the hammocks 1066 therebetween, any possibility of impermissible bending of the knife blades 1062 is prevented. FIG. 51 is provided to show the extreme bending extent of the hammocks 1066 and the blades 1062 therebetween in a test bed made for such a purpose. Par 0198).
With regard to claim 23, Smith discloses the surgical instrument, further comprising an attachment interface (see fig. 64) between said laminate firing actuator (1062) and said firing member (102), wherein a first overall lateral thickness of said laminate firing actuator (1062) differs from a second overall lateral thickness of said firing member (102) at said attachment interface (as seen in figs. 63 &64).  
With regard to claim 24, Smith discloses the surgical instrument (1000), wherein the first overall lateral thickness of said laminate firing actuator (1062) is smaller than the second overall lateral thickness of said firing member (102) at said attachment interface (as seen in figs. 64 & 65).  
With regard to claim 28, Smith discloses a surgical instrument (1000), comprising: a housing (1200), comprising: a motor (an electric motor Par 0033) configured to output a rotary motion; and a power source (undesignated) configured to supply power to said motor (electric motor); an elongate shaft (1110) extending from said housing (1200) and defining a longitudinal axis, wherein said elongate shaft comprises: an articulation joint (1050) defining an articulation axis that is transverse to said longitudinal axis; a first lateral buckling support (1066) positioned on a first side of said articulation joint; and a second lateral buckling support (1066 figs.50, 51 & 53) positioned on a second side of said articulation joint (1050) opposite said first side; an end effector (1020, 1030 fig.39) comprising a first jaw and a second jaw, wherein said end effector is articulatable relative to said elongate shaft  (1110) about said articulation axis (fig. 66); a firing member (102 fig.58) comprising a first cam member (1065) configured to engage said first jaw and a second cam member (1063) configured to engage said second jaw during a firing stroke; and a laminate firing actuator (1062) connected to said firing member (102), wherein said laminate firing actuator (1062) is configured to actuate in response to said rotary motion of said motor (electric motor), wherein said laminate firing actuator (1062) extends through said articulation joint (1050 fig.50), wherein said laminate firing actuator extends intermediate said first lateral buckling support and said second lateral buckling support (as seen in figs.50 & 51), and wherein said first lateral buckling support and said second lateral buckling support (1066) engage said laminate firing actuator (1062) when said end effector (1020, 1030) is articulated about said articulation joint (1050) and wherein said first lateral buckling support and said second lateral buckling support (1066) provide greater lateral support to said laminate firing actuator (1062) when said end effector is articulated than when said end effector (1020,1030) is not articulated. (By placing the hammocks 1066 therebetween, any possibility of impermissible bending of the knife blades 1062 is prevented. FIG. 51 is provided to show the extreme bending extent of the hammocks 1066 and the blades 1062 therebetween in a test bed made for such a purpose. Par 0198).
With regard to claim 27, Smith discloses the surgical instrument (1000), wherein the first overall lateral thickness of said laminate firing actuator (1062) is smaller than the second overall lateral thickness of said I-beam (1060 as seen in figs. 64 & 65).  
Response to Arguments
5.	Applicant's arguments filed 5/26/2022 have been fully considered but they are not persuasive.
Applicant is arguing on page 12, that “As shown in FIGS. 50 and 51 of Smith '469, the hammocks 1066 on either side of the flexible knife 1062 provide the same amount of support to the flexible knife 1062 no matter the articulation angle of the end effector. Specifically, the inner faces of the hammocks 1066 flank either side of the flexible knife 1062 and are in constant contact with the flexible knife 1062 no matter the orientation of the flexible knife 1062. For at least this reason, the hammocks 1066 of Smith '469 cannot supply the first and second lateral buckling supports of Claim 21.”
Applicant’s argument is not persuasive. While Applicant agrees that element 1066 of Smith provide support to the laminate firing actuator, it is evident that the laminate firing actuator is provided greater lateral support from buckling.
By placing the hammocks 1066 therebetween, any possibility of impermissible bending of the knife blades 1062 is prevented. FIG. 51 is provided to show the extreme bending extent of the hammocks 1066 and the blades 1062 therebetween in a test bed made for such a purpose (par.0198), thus this is evident that the first lateral buckling support and the second lateral buckling support provide greater lateral support to the laminate  Responsive to the Office Action dated March 3, 2022firing actuator when the end effector is articulated than when the end effector is not articulated. 
Applicant’s argument has not overcome the present rejection therefore, the rejection is proper.
8 312464242.1  Conclusion
6.	 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457. The examiner can normally be reached M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
6/9/2022